          Case 1:20-cr-00339-LGS Document 7 Filed 08/07/20 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     August 7, 2020
BY ECF

The Honorable Lorna G. Schofield
United States District Judge
40 Foley Square
New York, New York 10007

       Re:       United States v. Tony Tartt, 20 Cr. 339 (LGS)

Dear Judge Schofield:

        The Government respectfully submits this joint letter pursuant to the Court’s scheduling
order of August 6, 2020. (Dkt. 5). The parties have conferred and propose the following schedule,
which reflects delays caused by the COVID-19 pandemic to the parties’ production and review of
discovery material in this case, which involves a number of surveillance videos that counsel will
need to review with the defendant, who is incarcerated:

                Sept. 4, 2020: Government to complete production of discovery materials.
                Dec. 4, 2020: Defendant’s pretrial motions due.
                Dec. 24, 2020: Government’s opposition due.
                Jan. 8, 2021: Defendant’s reply due.

       The parties are available for a status conference any time in December 2020 or January
2021 that the Court prefers, with the exception of December 24, 2020 through January 1, 2021,
when counsel is unavailable due to the holidays.

       The defendant has not yet been arraigned on the indictment, but the parties will proceed
with an arraignment before the duty Magistrate Judge in short order, per the referral from this
Court.

       In addition, the Government moves to exclude time under the Speedy Trial Act from
today’s date until the status conference set by the court in December 2020 or January 2021. Such
an exclusion would be in the interests of justice because it will permit the parties to produce and
review discovery, ensure the effective representation of counsel and counsel’s ability to adequately
consult with the defendant, and allow the parties necessary time to engage
               Case 1:20-cr-00339-LGS Document 7 Filed 08/07/20 Page 2 of 2

                                                                                                Page 2


     in plea discussions regarding a possible pretrial disposition of the case. The defendant consents to
     this requested exclusion.


                                                   Respectfully submitted,

                                                   AUDREY STRAUSS
                                                   Acting United States Attorney



                                               by: _____________________________
                                                   Jacob R. Fiddelman
                                                   Assistant United States Attorney
                                                   (212) 637-1024

     cc:    Marisa Cabrera, Esq. (by ECF)




Application Granted in part. Rule 16 discovery shall be completed by September 4, 2020. Defendant's
motion(s), if any, shall be filed by November 30, 2020. The Government's response, if any, shall be filed by
December 14, 2020. Defendant's reply, if any, shall be filed by December 21, 2020. The parties shall appear
for a status conference on January 14, 2021 at 11:00 a.m. For the reasons stated above, the Court finds that
the ends of justice served by excluding the time between today and January 14, 2021 outweigh the best
interests of the public and the Defendant in a speedy trial as provided in 18 U.S.C. 3161(h)(7)(A). It is
hereby ORDERED that the time between today and January 14, 2021 is excluded. The Clerk of the Court is
directed to terminate the letter motion at docket number 6.

Dated: August 7, 2020
New York, New York
